Judge Greene
dissenting.
I disagree with the majority that there is not substantial evidence in this record to support submitting this case to the jury.
The evidence reveals that the victim and the defendant, who were not married, lived together in a house owned by the victim. The victim had expressed her desire that after her death defendant have her truck and be allowed to live in her house as long as he needed. In the several months preceding her death, however, she had changed her mind, telling several people that she wanted defendant to move out of her residence. On the day she was killed, *561the victim told Dr. Joan Stets that she was going to ask defendant to leave her home. At one point, she told a friend not to come to her house because “he’ll kill both of us.”
About 5:30 p.m. on the evening of the killing, the victim and the defendant, who had been drinking, were overheard arguing loudly with each other inside the victim’s house. The victim was last seen alive around 6:30 p.m. The defendant was seen around 7:30 p.m., dressed in a t-shirt and shorts and barefooted, walking from the house to the truck which was parked in the street in front of the victim’s house. At 7:50 p.m., the victim’s BMW, which had been parked in the victim’s driveway, was seen barreling from the house and down the street. No one saw the defendant walking in the neighborhood on the evening of the killing nor had defendant ever been seen walking in the neighborhood.
When the police arrived at the victim’s residence at 8:20 p.m., they found the defendant sitting barefooted on the front porch of the house, and the BMW in the driveway. The victim was found lying on the kitchen floor and no gun was found in the house. The defendant told the police that he did not know what had happened as he had been out walking for about an hour and on his return found his gun missing and the victim dead on the floor. He also told the police that it had been a long time since he and the victim had argued. Upon questioning the defendant in one of the patrol cars, an unfired shotgun shell, which was later determined had been chambered in the gun which had killed the victim, fell from the defendant’s pocket. The gun was found several days later near a road not far from the victim’s residence, at a place where the defendant was seen, the day after the killing, driving by very slowly.
This evidence, although circumstantial, is such that a reasonable mind could accept it as adequate to support the conclusion that defendant unlawfully killed Teresa Gilmore (the victim) with malice, and that conclusion supports the verdict of guilty of second degree murder. See State v. Smith, 300 N.C. 71, 78, 265 S.E.2d 164, 169 (1980) (“Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”). Accordingly, I believe the trial court correctly denied the defendant’s motion to dismiss the charges, and because I do not see any other error that requires a new trial, I vote to affirm the conviction.